DETAILED ACTION

	The following office action is being sent in response to the applicant’s arguments mailed to the office on 06/16/21.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. US 2012/0119360 A1 in view of Ishihara et al. US 2009/0072381 A1.
Regarding claims 1-3, 6 and 8, Kim discloses:
A method of manufacturing a microelectronic assembly (Figs. 11 and 12), comprising: 
forming a portion of a package substrate (1002);
forming a plurality of conductive pillars (1008, 1018, 1020) on the portion of the package substrate, wherein the conductive pillars are arranged around a region in which there are no conductive pillars, and the region includes conductive contacts; and
forming interconnects (1012) between a die (1006) and the portion of the package substrate, wherein the die has a first surface and an opposing second surface, the die includes first conductive contacts at its first surface, and the interconnects couple the conductive contacts of the portion of the package substrate with the first conductive contacts of the die.
Kim does not disclose:
second conductive contacts at its second surface.
Ishihara discloses a publication from a similar field of endeavor in which: 

It would have been obvious to one skilled in the art to employ the top-side contacts and connections as taught by Ishihara on the top surface of Kim in order to provide further connection options to the flip-chip shown by both references of record.
(claim 2) Kim; 1010.
(claim 3) Kim; para 0125.
Regarding claim 6, although Kim/Ishihara do not specifically disclose “wherein the die is a first die, and the method further includes: forming second interconnects between the portion of the package substrate and a second die”, it would have been obvious to determine a similar second die structure since it has been held that mere duplication of essential working parts of a device involves only routing skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim/Ishihara, as applied to claim 1 above, in further view of Liu et al US 2015/0214074 A1.
Regarding claim 5, Kim/Ishihara does not disclose:
further comprising:
before forming the interconnects, forming a placement ring on the portion of the package substrate around the region;
wherein forming the interconnects includes placing the die at least partially in the placement ring.
Liu discloses a publication from a similar field of endeavor in which:
forming a placement ring (104) on the portion of the package substrate (102) around the region (100);
wherein forming the interconnects includes placing the die (106) at least partially in the placement ring (Figs. 1-4).
.

Allowable Subject Matter
Claims 26 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
The prior art fails to teach or clearly suggest the limitations of claim 26 stating “wherein the portion of the package substrate is a first portion, the interconnects are first interconnects, and the method further includes: forming a second portion of the package substrate proximate to the second surface of the die, wherein forming the second portion of the package substrate includes forming second interconnects between the die and the second portion of the package substrate, the second interconnects are formed between the second conductive contacts of the die and second conductive contacts of the second portion of the package substrate, and the second interconnects include metal-to-metal interconnects”. In light of these limitations in the disclosure amongst others, the previously applied references do not anticipate or obviate the claimed method as in the context of the claims.
Claims 9-15, 17-21, 24 and 27 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art fails to teach or clearly suggest the limitations of claim 9 stating “after placing the die in the region, forming a portion of a package substrate proximate to the second surface; wherein forming the portion of the package substrate includes forming interconnects between the die and the portion of the package substrate, and the interconnects couple conductive contacts of the portion of the package substrate with the second conductive contacts of the die”; and of claim 19 stating “forming a  In light of these limitations in the disclosure amongst others, the previously applied references do not anticipate or obviate the claimed method as in the context of the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's arguments filed 06/16/21 have been fully considered but they are not persuasive. In regards to the applicant’s arguments on page 7 stating:

“No combination of the cited references teaches or suggests such subject matter. In particular,
US patent application 2012/0119360 by Kim et. al. (hereafter: “Kim”) does not disclose that the region includes conductive contacts and that the die includes first conductive contacts at its first surface so that the interconnects couple the conductive contacts of the portion of the package substrate with the first conductive contacts of the die. For example, FIG. 12 of Kim illustrates a die 1006 coupled to a substrate 1002 with interconnects 1012, but does not teach or suggest including conductive contacts as recited in claim 1. Other cited references do not cure this deficiency of Kim.”

The examiner respectfully disagrees. As evidenced by the attached reference, Chia et al. US 2018/0308813 A1 (para 0004), such contacts are “conventional” and inherent on both the chip and package substrate surfaces in order to make electrical contact between the two while using solder balls. See the following citation:

“[0004] In many conventional designs, the chip package occupies an area of the circuit panel considerably larger than the area of the chip itself. In some designs which are 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERROL V FERNANDES whose telephone number is (571)270-7433.  The examiner can normally be reached on 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on 571-272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.